DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to editing images with verbal commands. Each independent claim identifies the uniquely distinct features:

a processor and a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the system to convert text input into a set of word vectors;
a feature encoder of the ANN configured to create a combined feature vector for the text input based on the set of word vectors;
a scoring layer of the ANN configured to compute labeling scores based on the combined feature vector[[s]], wherein the feature encoder, the scoring layer, or both are trained using multi-task learning with a loss function including a first loss value and an additional loss value, wherein the additional loss value is based on mutual information, context-based prediction, or sentence-based prediction;
a command component configured to identify an image editing command based on the labeling scores; and
an image editing application configured to edit an image based on the image editing command.
The present invention is directed to editing images with verbal commands. Each independent claim identifies the uniquely distinct features:

receiving a training set comprising a plurality of text inputs and a set of target labels for each of the plurality of text inputs;
generating a combined feature vector for each of the plurality of text inputs;
generating a set of output labels for each of the combined feature vectors;
computing a first loss value by comparing the set of output labels and the set of target 
labels;
computing at least one additional loss value based on context information; and
updating the neural network based on computed first loss value and the at least one additional loss value.

The present invention is directed to editing images with verbal commands. Each independent claim identifies the uniquely distinct features:

receiving an audible input for editing an image;

converting the audible input to a text input;

computing a feature vector for the text input using a neural network;

computing a set of word labels based on the feature vector using the neural network, wherein the neural network is trained using multi-task learning with a loss function including a first loss value and an additional loss value based on mutual information, context-based prediction, or sentence-based prediction;

identifying an image editing command based on the set of word labels; and

editing the image based on the image editing command.


The closest prior art, US 2015/0324686 A1 (“Julian et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664